                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROBERT GARZA,

                  Petitioner,                             8:19CV23

      vs.
                                                     MEMORANDUM
                                                      AND ORDER
BRAD HANSEN,

                  Respondent.

      This matter is before the court on its own motion. Robert Garza filed with
the court a “Request for Relief from Judgment as an Independent Action” pursuant
to Federal Rule of Civil Procedure 60(d)(1) which has been docketed as a Petition
for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (Filing No. 1.) Upon
examination, the court believes Garza’s pleading is more properly construed as a
motion for relief from judgment pursuant to Rule 60(d)(1), rather than a new
habeas petition. Accordingly,

      IT IS ORDERED that:

      1.    The clerk of the court is directed to close this case for statistical
purposes.

      2.    The clerk of the court is directed to file Garza’s “Request for Relief
from Judgment as an Independent Action” (filing no. 1) as a motion in Garza’s
closed habeas case found at case number 8:18CV276.
Dated this 30th day of January, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                  2
